Case 1:20-cv-00329-JTN-PJG ECF No. 53, PageID.567 Filed 01/06/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 MAX BIRMINGHAM,

        Plaintiff,
                                                                     Case No. 1:20-cv-329
 v.
                                                                     HON. JANET T. NEFF
 DANA NESSEL,

        Defendant.
 ____________________________/


                                    OPINION AND ORDER

       Pending before the Court are Plaintiff’s “Appeal” from the Magistrate Judge’s Report and

Recommendation (ECF No. 38), Defendant’s “Motion to Strike ‘Brief of Plaintiff-Appellant’”

(ECF No. 40), Plaintiff’s Motion for Extension of Time (ECF No. 44), Plaintiff’s Motion for Leave

to File Reply (ECF No. 49) and Plaintiff’s “Appeal of Order, 48” (ECF No. 50). For the following

reasons, the Court will grant Defendant’s motion to strike and Plaintiff’s motion for extension of

time, but the Court denies Plaintiff leave to file a reply and denies his appeal from the Magistrate

Judge’s Order.

                                                 I

       Plaintiff, a licensed attorney proceeding pro se, initiated this action to challenge the

constitutionality of the so-called “seduction statute,” MICH. COMP. LAWS § 750.532. He filed his

initial Complaint on April 17, 2020 (ECF No. 1) and filed an Amended Complaint on May 13,

2020 (ECF No. 11), as well as a Motion for Preliminary Injunction (ECF No. 12). On June 12,

2020, Plaintiff moved for leave to file a Second Amended Complaint (ECF No. 22), which the
Case 1:20-cv-00329-JTN-PJG ECF No. 53, PageID.568 Filed 01/06/21 Page 2 of 5




Magistrate Judge denied (Order, ECF No. 36). On June 23, 2020, Defendant filed a motion to

dismiss Plaintiff’s Amended Complaint, arguing that this Court lacks subject matter jurisdiction

(ECF No. 26).

       The matter was referred to the Magistrate Judge, who issued a six-page Report and

Recommendation (R&R, ECF No. 37) on September 16, 2020, recommending that this Court deny

Plaintiff’s motion for a preliminary injunction, grant Defendant’s motion to dismiss, and terminate

this case. In the Report and Recommendation, the Magistrate Judge advised Plaintiff of the 14-

day period for filing objections (id. at PageID.363, citing 28 U.S.C. § 636(b)(1)). That same day,

Plaintiff filed a one-page “Notice of Appeal” (ECF No. 38) from the Report and Recommendation,

and, on October 19, 2020, filed a 42-page supporting brief (ECF No. 39). Defendant has moved

to strike the brief as misplaced, untimely and in excess of this Court’s page limitations for such

(ECF No. 40). Plaintiff opposes the motion to strike (ECF No. 43) and filed a Motion for Extension

of Time to File Untimely Objections (ECF No. 44).

       On November 16, 2020, Plaintiff again moved for leave to file a Second Amended

Complaint (ECF No. 45), which the Magistrate Judge denied the next day (Order, ECF No. 48).

Plaintiff has also filed an appeal from the Magistrate Judge’s Order (ECF No. 50).

                                                II

       28 U.S.C. § 636 governs the jurisdiction and powers of magistrate judges. See also FED.

R. CIV. P. 72; W.D. Mich. LCivR 72.1. Magistrate judges generally have authority to enter orders

regarding non-dispositive pre-trial motions, see 28 U.S.C. § 636(b)(1)(A), but they must submit

report and recommendations on case-dispositive matters, see § 636(b)(1)(B).




                                                2
Case 1:20-cv-00329-JTN-PJG ECF No. 53, PageID.569 Filed 01/06/21 Page 3 of 5




A.     Plaintiff’s “Appeal” from the Magistrate Judge’s Report and Recommendation

       As indicated, 28 U.S.C. § 636(b)(1) provides that within fourteen days after being served

with a copy of a magistrate judge’s report and recommendations on a case-dispositive matter, “any

party may serve and file written objections to such proposed findings and recommendations as

provided by rules of court.” This district requires an objecting party to “specifically identify the

portions of the proposed findings, recommendations or report to which objections are made and

the basis for such objections.” W.D. Mich. LCivR 72.3(b). This district further requires objections

and responses to conform to the page limits for briefs set forth in Local Rule 7.2(b). See W.D.

Mich. LCivR 7.2(b)(i); W.D. Mich. LCivR 72.3(b). The court’s task is to “make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” W.D. Mich. LCivR 72.3(b).

       Having considered the parties’ submissions, the Court agrees with Defendant that

Plaintiff’s brief is properly stricken from the record for the reason that it was filed well in excess

of the Court’s page limitations. Nonetheless, the Court will provide Plaintiff with an additional

14-day period to present his objections to the Report and Recommendation, albeit with limited

pages, as set forth infra, given the brevity of the issues in this case. See W.D. Mich. LCivR 7.1(c)

(Modification of limits) (“In its discretion, the court may in a particular case shorten or enlarge

any time, word count, or page limit established by these rules, with or without prior notice or

motion.”).

B.     Plaintiff’s Appeal from the Magistrate Judge’s Order

       “When a pretrial matter not dispositive of a party’s claim or defense is referred to a

magistrate judge to hear and decide, the magistrate judge must promptly conduct the required

proceedings and, when appropriate, issue a written order stating the decision.” FED. R. CIV. P.



                                                  3
Case 1:20-cv-00329-JTN-PJG ECF No. 53, PageID.570 Filed 01/06/21 Page 4 of 5




72(a) (Nondispositive Matters).      “Any party may appeal from a magistrate judge’s order

determining any motion or matter within fourteen (14) days after service of the magistrate judge’s

order.” W.D. Mich. LCivR 72.3(a) (Appeal of nondispositive matters).

       This Court will reverse an order of a magistrate judge only where it is shown that the

decision is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); see also FED. R. CIV.

P. 72(a); W.D. Mich. LCivR 72.3(a). A factual finding is “clearly erroneous” when, “although

there is evidence to support it, the reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed.’” Anderson v. City of Bessemer City, N.C.,

470 U.S. 564, 573 (1985) (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395

(1948)). “An order is ‘contrary to the law’ when it ‘fails to apply or misapplies relevant statutes,

case law, or rules of procedure.’” Bisig v. Time Warner Cable, Inc., 940 F.3d 205, 219 (6th Cir.

2019) (citation omitted).

       In his appeal from the Magistrate Judge’s November 17, 2020 Order, Plaintiff argues, in

pertinent part, that this Court should reverse the Order because the Magistrate Judge “mistakes a

timeline as a reason for denying Plaintiff leave of Court” (ECF No. 50 at PageID.536, 539).

Plaintiff’s argument lacks merit. Under FED. R. CIV. P. 15(a)(2), denial of leave to amend the

complaint may be appropriate where there is “undue delay.” Foman v. Davis, 371 U.S. 178, 182

(1962). Indeed, “[t]he longer the period of an unexplained delay, the less will be required of the

nonmoving party in terms of a showing of prejudice.” Church Joint Venture, L.P. v. Blasingame,

947 F.3d 925, 934 (6th Cir. 2020) (citation omitted). Given the timing of Plaintiff’s motion at this

late stage in the litigation—after a motion to dismiss has been fully briefed and after the Magistrate

Judge has recommended this Court grant such motion—the harm to the Court’s docket

management and prejudice to the defense is apparent and substantial. See, e.g., Mehr v. Starwood



                                                  4
Case 1:20-cv-00329-JTN-PJG ECF No. 53, PageID.571 Filed 01/06/21 Page 5 of 5




Hotels & Resorts Worldwide, Inc., 72 F. App’x 276, 286 (6th Cir. 2003). Plaintiff has not

demonstrated that the Magistrate Judge’s decision is either clearly erroneous or contrary to law.

Therefore, the appeal is properly denied.

       Accordingly:

       IT IS HEREBY ORDERED that Defendant’s “Motion to Strike ‘Brief of Plaintiff-

Appellant’” (ECF No. 40) is GRANTED, and Plaintiff’s Brief (ECF No. 39) is STRICKEN from

the record.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Extension of Time (ECF No.

44) is GRANTED to the extent that Plaintiff may, not later than January 20, 2021, file Objections

to the Report and Recommendation (ECF No. 37), with such Objections not to exceed 15 pages.

Defendant may, within 14 days of the filing of the Objections, if any, file a Response, with such

Response also not to exceed 15 pages. The parties are advised that the Court will not entertain

motions to extend either the page limitations or the deadlines.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Reply (ECF No.

49) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s “Appeal of Order, 48” (ECF No. 50) is

DENIED.


Dated: January 6, 2021                                         /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 5
